   Case: 3:20-cv-00372-MJN Doc #: 28 Filed: 09/13/21 Page: 1 of 2 PAGEID #: 286




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

MODE TRANSPORTATION, LLC,                        :   Case No. 3:20-cv-372
                                                 :
        Plaintiff,                               :
                                                 :   District Judge Michael J. Newman
vs.                                              :
                                                     Magistrate Judge Peter B. Silvain, Jr.
                                                 :
AEGEAN APPAREL INTERNATIONAL,                    :
INC.,                                            :
                                                 :
        Defendant.                               :


                                             ORDER


       The discovery phase of this case has ended. No discovery motions or other matters referred

to the undersigned Judicial Officer remain pending. The parties confirmed in the teleconference

on September 13, 2021 with the undersigned Judicial Officer that discovery is complete in the

case. The parties notified the Court that they had reached a tentative settlement effectuated with

the entry of a consent judgement and eventual dismissal of the underlying suit upon the conclusion

of a series of payments. The parties have thirty (30) days from the date of this Order to docket the

appropriate filings with Judge Newman setting out the tentative settlement so that the case can be

removed from the Court’s trial docket. If the parties need additional time, they should contact

Judge Newman’s Chambers.

       The case is presently set for further proceedings, including trial, before United States

District Judge Michael J. Newman. The Clerk of Court is directed to note in the record that:

       1.      Referral of this case to the undersigned Judicial Officer has expired;
               and

       2.      No motions or other matters in this case remain pending before the
               undersigned Judicial Officer.
   Case: 3:20-cv-00372-MJN Doc #: 28 Filed: 09/13/21 Page: 2 of 2 PAGEID #: 287




      IT IS SO ORDERED.

September 13, 2021                           s/Peter B. Silvain, Jr.
                                             Peter B. Silvain, Jr.
                                             United States Magistrate Judge




                                        2
